Citation Nr: 1002365	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  08-13 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the reduction of disability compensation to half of 
the 10 percent rate, effective June 1, 2006, due to 
incarceration was warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to November 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

In his May 2008 substantive appeal, the Veteran requested 
that he be scheduled for a Board hearing in Washington, DC.  
He withdrew this request in writing in October 2009.  


FINDINGS OF FACT

1.  The Veteran was awarded a 10 percent disability rating 
for service connection of a laceration of the extensor tendon 
of his right ring finger, post-operative, effective June 1, 
1971.

2.  The Veteran was incarcerated at a state correctional 
facility in December 1972 after being convicted of two 
felonies and receiving to two life sentences.  

3.  On December 27, 2001, the President signed into law HR 
1291, the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001) (Public Law 
107-103).  Among other things, this law expanded the 
limitations on payment of compensation benefits to 
incarcerated veterans, to include a veteran who, on October 
7, 1980, was incarcerated in a Federal, State, or local penal 
institution for a felony committed before that date, and who 
remained so incarcerated for a conviction of that felony as 
of December 27, 2001.

4.  By letter dated in January 2006, the RO notified the 
Veteran that it proposed to reduce his compensation benefits 
to half of the 10 percent rate, or $56.00, based on the 
changes provided in the Veterans Education and Benefits 
Expansion Act of 2001.

5.  In June 2006, the RO notified the Veteran that payment of 
his compensation benefits was reduced to half of the 10 
percent rate, effective June 1, 2006, due to his 
incarceration.


CONCLUSION OF LAW

Payment of the Veteran's compensation benefits were properly 
reduced to half of the 10 percent rate, effective June 1, 
2006, based upon his incarceration.  38 U.S.C.A. §§ 1114(a), 
5313 (West 2002); 38 C.F.R. § 3.665 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims. VCAA § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002).

The United States Court of Appeals for Veterans Claims 
(hereinafter, 'the Court ') has held, however, that the 
statutory and regulatory provisions pertaining to VA's duty 
to notify and to assist do not apply to a claim if resolution 
of the claim is based on statutory interpretation, rather 
than consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); see also Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) ('Where the facts 
averred by a claimant cannot conceivably result in any 
disposition of the appeal other than affirmance of the Board 
decision, the case should not be remanded for development 
that could not possibly change the outcome of the 
decision.').

The Board notes that resolution of this appeal is based on 
facts that are not in dispute, and dependent solely on 
interpretation of the statutes and regulations pertaining to 
the reduction of the Veteran's disability payments based on 
his incarceration.  VA has no further duty, therefore, to 
notify the Veteran of the evidence needed to substantiate his 
claim, or to assist him in obtaining that evidence, because 
no reasonable possibility exists that any further assistance 
would aid him in substantiating the claim.  See 38 U.S.C.A. 
§ 5103A (West 2002); Wensch v. Principi, 15 Vet. App. 362, 
368 (2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim).

In any event, the Veteran has had the opportunity to provide 
further pertinent evidence and information on the claim in 
response to the April 2008 statement of the case and the June 
2008 supplemental statement of the case.  In carrying out a 
reduction of monthly compensation payments, the RO also 
complied with the procedural due process rights indicated at 
38 C.F.R. § 3.105(e) in providing an initial proposed notice 
of reduction in January 2006, followed by a 60-day period for 
the claimant to provide any additional evidence.

II.  Reduction of Benefits

The Veteran contends that his disability benefits should not 
be reduced under the changes made to 38 C.F.R. § 3.665 by HR 
1291, the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  (Public Law 
107-103).  The Veteran essentially contends that Public Law 
107-103 is an ex post facto law and is therefore 
unconstitutional.  Alternatively, he contends that his 10 
percent disability rating is protected from reduction under 
38 C.F.R. § 3.951.  

Applicable law and regulations indicate that an individual in 
receipt of VA compensation benefits who is incarcerated in a 
Federal, State or local correctional facility in excess of 60 
days for conviction of a felony will not be paid benefits in 
excess of an amount specified.  See 38 U.S.C.A. § 5313(a); 38 
C.F.R. § 3.665(a).  Prior to the changes made by Public Law 
107-103, a veteran who was serving a period of incarceration 
for conviction of a felony before October 7, 1980, was not 
subject to the reduction of benefits is such benefits were 
approved before October 1, 1980.  Public Law 107-103 expanded 
the application of 38 U.S.C.A. § 5313 and 38 C.F.R. § 3.665 
to include veterans who, on October 7, 1980, were 
incarcerated in a Federal, State, or local penal institution 
for a felony committed before that date, and who remained so 
incarcerated for a conviction of that felony as of December 
27, 2001.  38 C.F.R. § 3.665(c)(3).

The amount payable during a period of incarceration, where 
involving a Veteran with a service-connected disability 
evaluation of 20 percent or more is the rate of compensation 
payable under 38 U.S.C.A. § 1114(a), which generally 
corresponds to a 10 percent rating.  The amount payable where 
involving a Veteran with a service- connected disability 
evaluation of less than 20 percent is one-half the rate of 
compensation payable under 38 U.S.C. 1114(a).  38 U.S.C.A. § 
5313(a); 38 C.F.R. § 3.665(d).  In the case at hand, the 
Veteran had been receiving compensation benefits at the 10 
percent level for a laceration of the extensor tendon of the 
Veteran's right ring finger, post operative, since June 1971.  

In June 2006, the RO determined that the payment of 
compensation benefits to the Veteran met the criteria for 
reduction in benefits under 38 C.F.R. § 3.665(c)(3), as he 
had been incarcerated in a state correctional institution for 
two felony convictions since prior to December 29, 1972.  He 
had received two life sentences and had remained incarcerated 
since that point in time.  An April 2005 report of a VA and 
Social Security Administration (SSA) records match and 
records from the Oklahoma Department of Corrections confirm 
these factual circumstances.  

The Board concludes that the RO's reduction of the Veteran's 
monthly compensation payments to one-half the 10 percent rate 
effective June 1, 2006, in accordance with the pertinent 
legal provisions on this subject, was proper.  Public Law 
107-103, by its very terms, expressly expands application of 
the laws pertaining to the reduction of benefits for 
incarcerated veterans to those who were in prison and in 
receipt of benefits prior to October 7, 1980.  There is no 
provision grandfathering this very class of veterans into 
exemption from a reduction of benefits.  Nor does this law 
otherwise exempt the Veteran from its provisions.  Therefore, 
the Board finds that the current 38 C.F.R. § 3.665 does apply 
to the Veteran and that the reduction of the Veteran's 
benefit payments in accordance with this regulation was 
proper.  

The Veteran has also challenged Public Law 107-103 on the 
grounds that it is ex post facto application of new law and 
therefore unconstitutional.  He essentially contends that the 
right to payment of VA benefits that was established in the 
July 1971 rating decision cannot be abolished retroactively.  

The Board observes that, in Saunders v. Brown, 4 Vet. App. 
320, 326 (1993), the Court noted that '[a]dministrative 
agencies are entitled to pass on constitutional claims but 
they are not required to do so.' [Quoting Plaquemines Port v. 
Federal Maritime Comm'n, 838 F.2d 536, 544 (D.C. Cir. 1988)].  
See also Suttman v. Brown, 5 Vet. App. 127, 139 (1993) 
(noting that the 'Board is free to express an opinion on the 
appellant's constitutional claim).  To the extent that it 
believes this question is sufficiently addressed by prior 
caselaw, the Board will discuss the Veteran's ex post facto 
contentions.

The Board notes that the United States Court of Appeals for 
the Federal Circuit has held that there is a strong 
presumption of constitutionality attending laws providing for 
governmental payment of monetary benefits.  See Talon v. 
Brown, 999 F.2d 514 (Fed. Cir. 1993) cert. denied, 510 U.S. 
1028, 126 L. Ed. 2d 601, 114 S. Ct. 643 (1993).  This 
presumption has been held to apply to claims for veterans' 
benefits.  See, e.g., Cleland v. National College of 
Business, 435 U.S. 213, 221 (1978) (per curiam) (Congress has 
broad power to make decisions concerning how veterans 
benefits should be administered).  

With regard to ex post facto laws in particular, Federal 
Courts have held that to be ex post facto, a law must impose 
punishment for past acts which were not so punishable at the 
time they were performed.  See Jensen v. Schweiker, 709 F.2d 
1227, 1230 (8th Cir. 1983).  The Federal Courts have also 
held that suspension of a noncontractual benefit is not 
considered a punishment, thus such a law is not considered an 
ex post facto law.  See Jensen v. Heckler, 766 F.2d 383, 386 
(8th Cir. 1985), cert. denied, 474 U.S. 945 (1985). 

The specific constitutional question at issue in this case is 
essentially addressed in Latham v. Brown, 4 Vet. App. 265 
(1993), aff'd 11 F.3d 1070 (Fed. Cir. 1993) (table).  That 
case involved the reduction of benefit payments to veterans 
who were incarcerated felons under 38 U.S.C.A. § 1505(a) and 
38 C.F.R. § 3.666, which are a similar statute and regulation 
to those at issue in the case at hand.  The Court noted that 
'in order to demonstrate a constitutional violation, 
appellant must show that the classification is arbitrary or 
does not bear any rational relationship to a legitimate 
government interest.'  Latham, 4 Vet .App. at 267.  The Court 
observed that, according to the legislative history, Congress 
believed persons who were incarcerated were already charges 
of the public and did not require additional monetary 
benefits.  The legislative history also reflected an 
intention 'to prevent prisoners from being able to purchase 
contraband, particularly narcotics.'  Id. at 268.  The Court 
therefore concluded that the statute and regulation cited 
above were not ex post facto laws or bills of attainder and 
did not violate the Fifth Amendment of the Constitution.  
Therefore, there is no authority the Board can find to 
overturn or ignore the statute and regulation at issue in 
this case as promulgated.

The Board has also considered the Veteran's contention that 
his benefits cannot be reduced because his 10 percent 
disability rating is protected under 38 C.F.R. § 3.951.  This 
regulation provides, in pertinent part, that any disability 
which has been continuously rated at or above any evaluation 
of disability for 20 or more years for VA compensation 
purposes may not be reduced except upon a showing that such 
rating was based on fraud.  38 C.F.R. § 3.951(b) (2009).  As 
noted above, the Veteran has been in receipt of a rating of 
10 percent or higher for his service-connected laceration of 
the extensor tendon of the right ring finger, post operative, 
since November 21, 1970.

The Board notes, however, that a distinction must be made 
between a disability rating that has been assigned and a 
benefit that is to be paid.  In the case at hand, the 
Veteran's service-connected disability is still rated as 10 
percent disabling under the applicable diagnostic code, and 
38 C.F.R. § 3.951(b) protects this rating from being reduced 
to 0 percent absent a finding of fraud.  However, this 
regulation does not govern the rate of payment rate itself.  

The Board therefore concludes that the reduction in the VA 
disability compensation benefits effective June 1, 2006, is 
proper.  In this case, the law, not the evidence, is 
dispositive, and the Board must deny the claim.  See Mason v. 
Principi, 16 Vet. App. 129, 131-32 (2002); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).


ORDER

The reduction of disability compensation to half of the 10 
percent rate, effective June 1, 2006, due to incarceration 
was proper.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


